                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                         GREAT FALLS DIVISION

UNITED STATES OF AMERICA,                       CR-11-22-GF-BMM-JTJ

          Plaintiff,

    vs.                                                   ORDER

RANDON ARKINSON,

          Defendant.

      United States Magistrate Judge John Johnston entered Findings and

Recommendations in this matter on February 20, 2019. (Doc. 93). Judge Johnston

conducted a revocation hearing on February 19, 2019. The United States alleged

that Defendant Arkinson violated the conditions of his supervised release: 1) by

committing another crime; 2) by failing to complete his sex offender treatment

program; and 3) by consuming alcohol. (Doc. 86 at 3-4).

      Arkinson admitted that he had violated the conditions of his supervised

release by failing to complete his sex offender treatment program. The

government met its burden of proof with respect to the other two alleged

violations. The government proved that Arkinson had committed another crime,

and that Arkinson had consumed alcohol. The violations are serious and warrant

revocation of Arkinson’s supervised release.
      Judge Johnston recommended that the Court revoke Arkinson’s supervised

release. (Doc. 93). Judge Johnston recommended that Arkinson be incarcerated

for eight (8) months, with thirty-two (32) months of supervised release to follow.

Id. Judge Johnston recommended further that the first sixty (60) days of

supervised release be served at Connections Corrections in Butte, Montana. Id.

      Arkison objected to Judge Johnston’s findings and recommendations. (Doc.

94). Mr. Arkinson specifically objected to the recommended term of imprisonment

of eight (8) months and to the terms of supervised release. Id. Mr. Arkinson

requested a hearing before the Court for allocution and reconsideration of his

sentence. Id.

      This Court conducted a revocation hearing on April 9, 2019. (Doc. 96).

Arkinson sought to challenge the custodial period and the terms of his supervised

release. Id. This Court reviewed Arkinson’s background and listened to counsel’s

arguments. Id. After careful review, this Court will adopt Judge Johnston’s

findings and recommendations in full. A custody term of eight (8) months, with

thirty-two (32) months of supervised release to follow proves sufficient but not

greater than necessary. Arkinson will serve also the first sixty (60) days of

supervised release at Connections Corrections in Butte, Montana.

      Accordingly, IT IS ORDERED that Judge Johnston’s Findings and

Recommendations (Doc. 93) are ADOPTED IN FULL.
      IT IS FURTHER ORDERED that Randon Arkinson receive a custody

term of eight (8) months, with thirty-two (32) months of supervised release to

follow. Arkinson will serve the first sixty (60) days of supervised release at

Connections Corrections in Butte, Montana.

      DATED this 10th day of April, 2019.
